
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AGREEMENT CONCERNING TERMINATION OF
EMPLOYMENT, SEVERANCE PAY AND RELATED MATTERS


        This Agreement Concerning Termination of Employment, Severance Pay and
Related Matters (this "Agreement") is made as of January 17, 2002 (the
"Effective Date") by and between FairMarket, Inc., a Delaware corporation with
its headquarters located in Woburn, Massachusetts ("FairMarket"), and Nanda
Krish ("Executive"). In consideration of the mutual covenants contained in this
Agreement, FairMarket and Executive agree as follows:

        WHEREAS, FairMarket desires to employ Executive and Executive desires to
be employed by FairMarket; and

        WHEREAS, Executive and FairMarket desire to reach an amicable resolution
of any matters relating to any future termination of Executive's employment.

        1.    RIGHT TO TERMINATE EMPLOYMENT.    FairMarket and Executive agree
that Executive is employed at-will and that either party may terminate the
employment relationship at any time, for any reason or no reason, subject to the
terms of this Agreement.

        2.    TERMINATION AND TERMINATION BENEFITS.    Executive's employment
with FairMarket and its subsidiaries shall terminate under the circumstances and
with the effect set forth in this Section 2.

        a.    TERMINATION BY FAIRMARKET FOR CAUSE.    Executive's employment
with FairMarket and its subsidiaries may be terminated for cause without
liability on the part of FairMarket and its subsidiaries effective immediately
upon written notice by FairMarket to Executive. Upon the giving of notice of
termination of Executive's employment pursuant to this Section, FairMarket and
its subsidiaries shall have no further obligation or liability to Executive,
except as specifically set forth in Section 2(e)(i) below. For purposes of this
Agreement, the following shall constitute "cause" for such termination:

        i.      any material breach by Executive of any provision of this
Agreement or of any other agreement between Executive and FairMarket, including
without limitation any agreement referred to in this Agreement;

        ii.    the commission of, conviction of or plea of nolo contendere by
Executive to (A) a felony or (B) a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud;

        iii.    any other materially dishonest act or statement of Executive or
insubordination of Executive with respect to FairMarket or any of its
affiliates; or

        iv.    any material misconduct, willful or deliberate non-performance or
gross negligence in the performance (other than by reason of disability, as
determined by FairMarket) by Executive of any of Executive's duties and
responsibilities to FairMarket or any of its affiliates or otherwise with
respect to FairMarket or any of its affiliates.

For purposes of this Agreement, no act, or failure to act, on Executive's part
shall be considered "willful" unless such act, or failure to act, was without
reasonable belief that Executive's action or omission was in the best interest
of FairMarket.

        b.    TERMINATION BY EXECUTIVE.    Executive's employment with
FairMarket and its subsidiaries may be terminated by Executive by written notice
to the Board of Directors of FairMarket at least thirty (30) days prior to such
termination. After receiving written notice, FairMarket shall have the right in
its sole discretion to accelerate the timing of such termination by Executive,
and such acceleration shall not affect the treatment of such termination as a
termination by Executive pursuant to this Section 2(b). Upon the termination of
Executive's employment pursuant to this Section, FairMarket and its subsidiaries
shall have no further obligation or liability to Executive, except as
specifically set forth in Section 2(e)(i) below.

--------------------------------------------------------------------------------




        c.    TERMINATION BY FAIRMARKET WITHOUT CAUSE.    FairMarket may
terminate Executive's employment with FairMarket and its subsidiaries without
cause by written notice by FairMarket to Executive. In addition, if Executive's
employment with FairMarket and its subsidiaries terminates as a result of the
liquidation or other dissolution of FairMarket, then Executive's employment
shall be deemed to have been terminated by FairMarket without cause. If any such
termination occurs before or after a Change of Control Period (as defined in
Section 2(f) below), then Executive shall receive only the termination benefits
set forth in Section 2(e) below, subject in the case of Section 2(e)(ii) to
compliance by Executive with the provisions of that Section. If such termination
occurs during a Change of Control Period, then Executive shall receive only the
termination benefits specified in Sections 2(e)(i) and 2(f) below, subject in
the case of Section 2(f) to compliance by Executive with the provisions of that
Section.

        d.    TERMINATION BY EXECUTIVE FOR GOOD REASON.    During a Change of
Control Period, Executive may terminate Executive's employment with FairMarket
and its subsidiaries for Good Reason and receive only the termination benefits
specified in Sections 2(e)(i) and 2(f) below, subject in the case of
Section 2(f) to compliance by Executive with the provisions of that Section.

For purposes of this Agreement, "Good Reason" shall mean:

        i.      a reduction in Executive's annual base salary of more than 15%,
except for an across-the-board salary reduction similarly affecting all or
substantially all employees, or any material failure of FairMarket to provide
Executive with such other material employee benefits to which Executive is
entitled, except for an across-the-board change in benefits affecting all or
substantially all employees; or

        ii.    the relocation of the offices at which Executive is principally
employed to a location more than 50 miles from such offices without Executive's
consent.

If such termination occurs other than during a Change of Control Period by
reason of any of the events listed above in this Section 2(d), Executive shall
provide FairMarket with at least thirty (30) days notice and opportunity to cure
such events and shall not be entitled to benefits pursuant to
Section 2(e)(ii) below unless FairMarket fails to cure within such 30-day
period.

        e.    CERTAIN TERMINATION BENEFITS.    

        i.      In the event of the termination of Executive's employment
pursuant to any provision of this Agreement, then no later than the next payroll
date following the date of termination of Executive's employment for any reason,
FairMarket shall pay Executive for all salary and vacation time accrued as of
such date of termination. Except as otherwise specifically provided in any
compensation and benefit programs in which Executive participated, all
compensation and benefits payable to Executive shall terminate on the date of
termination of Executive's employment.

        ii.    Notwithstanding the foregoing, in the event of termination of
Executive's employment with FairMarket pursuant to Section 2(c) above (other
than during a Change of Control Period, in which case the provisions of
Section 2(f) shall apply), FairMarket shall provide to Executive the following
termination benefits, provided that Executive executes a General Release (as
defined in Section 2(g) below) and, if a revocation period is provided in the
General Release, does not revoke the same within the period stated in the
General Release, and subject to Section 3 below:

        A.    if such termination occurs prior to July 17, 2002, then
continuation of Executive's base salary at the annualized rate then in effect
for eight (8) months following the date of termination, and if such termination
occurs on or after July 17, 2002, then

2

--------------------------------------------------------------------------------

continuation of Executives base salary at the annualized rate then in effect for
twelve (12) months following the date of termination;

        B.    continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. Section 1161 ET SEQ. (commonly known
as "COBRA"), with payments for such benefits made by FairMarket in the same
proportion as made during Executive's employment; and

        C.    if such termination occurs on or after July 17, 2002, then vesting
of the portion of all stock options granted to Executive by FairMarket (and not
yet exercised, expired, surrendered or canceled) that is not vested as of
Executive's termination date and that would otherwise have vested by the date
that is the one (1) year anniversary of Executive's termination date.

        f.      TERMINATION PURSUANT TO A CHANGE OF CONTROL.    

        i.      If a Change of Control (as defined below) occurs and if during
the period beginning on the date such Change of Control occurs and ending on the
first anniversary thereof (a "Change of Control Period"), FairMarket terminates
Executive's employment pursuant to Section 2(c) or Executive terminates
Executive's employment with FairMarket pursuant to Section 2(d) and, in either
event, Executive executes a General Release and, if a revocation period is
provided in the General Release, does not revoke the same within the period
stated in the General Release, and subject to Section 3 below, then:

        A.    FairMarket shall pay Executive an amount equal to the sum of
Executive's annualized base salary then in effect plus Executive's Target Bonus
(as defined below), payable as provided below;

        B.    FairMarket shall provide Executive with continuation of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C.
Section 1161 ET SEQ. (commonly known as "COBRA"), with payments for such
benefits made by FairMarket in the same proportion as made during Executive's
employment; and

        C.    any and all stock options granted Executive by FairMarket and not
yet exercised, expired, surrendered or canceled shall automatically vest in full
as of Executive's termination date.

Any decrease in Executive's Target Bonus and any decrease in Executive's
annualized base salary that occur after the date a Change of Control occurs,
other than an across-the-board decrease affecting all or substantially all
employees, shall be disregarded for purposes of the calculation set forth in the
preceding clause (A). The Change of Control Payment shall be in lieu of any
payments to or on behalf of Executive that may otherwise be required pursuant to
Sections 2(e)(ii). As used above, "Target Bonus" means the annual target amount
of any cash compensation paid by FairMarket and its subsidiaries to Executive
under any cash incentive or bonus compensation plan or arrangement.

        ii.    "Change of Control" shall mean the occurrence of one or more of
the following events:

        A.    the stockholders of FairMarket approve a merger, reorganization or
consolidation in which the outstanding shares of FairMarket's common stock are
converted into or exchanged for a different kind of securities of the successor
entity and the holders of FairMarket's outstanding voting power immediately
prior to such transaction do not own a majority of the outstanding voting power
of the successor entity immediately upon completion of such transaction; or

3

--------------------------------------------------------------------------------

        B.    the sale of all of the outstanding common stock of FairMarket to
an unrelated person or entity.

        iii.    FairMarket shall promptly reimburse Executive for the amount of
all reasonable attorneys' fees and expenses incurred by Executive in
successfully obtaining or enforcing any right or benefit provided Executive
under this Section 2(f).

        g.    GENERAL RELEASE.    Executive's entitlement to benefits pursuant
to Section 2(e)(ii) or 2(f) is conditioned on Executive's execution of and the
effectiveness of a General Release. For purposes of this Agreement, a "General
Release" means a release of any and all claims against FairMarket and related
persons and entities: (i) in a form identical to or substantially the same as
the release attached as Exhibit A hereto, provided, however, that FairMarket
reserves the right to change any provision concerning notice and revocation to
conform to legal requirements; or (ii) any other form of general release
acceptable to FairMarket.

        3.    REDUCTION OF PAYMENTS.    

        a.    Anything in this Agreement to the contrary notwithstanding, if any
compensation, payment or distribution by FairMarket to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the "Severance Payments"), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code"), the following provisions shall apply:

        i.      If the Severance Payments, reduced by the sum of (A) the Excise
Tax (as defined below) and (B) the total of the federal, state and local income
and employment taxes payable by Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, Executive shall be entitled to
the full benefits payable under this Agreement.

        ii.    If the Threshold Amount is less than (A) the Severance Payments,
but greater than (B) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount. To the extent that
there is more than one method of reducing the payments to bring them within the
Threshold Amount, Executive shall determine which method shall be followed;
provided that if Executive fails to make such determination within forty-five
(45) days after the delivery by FairMarket to Executive of written notice of the
need for such reduction, FairMarket may determine the amount of such reduction
in its sole discretion.

For the purposes of this Section 3: "Threshold Amount" shall mean three
(3) times Executive's "base amount" within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
"Excise Tax" shall mean the excise tax imposed by Section 4999 of the Code, or
any interest or penalties incurred by Executive with respect to such excise tax.

        b.    The determination as to which of the alternative provisions of
Section 3(a) shall apply to Executive shall be made by PricewaterhouseCoopers,
L.L.P. or any other nationally recognized accounting firm selected by FairMarket
(the "Accounting Firm"), which shall provide detailed supporting calculations
both to FairMarket and Executive within fifteen (15) business days of the date
of termination of Executive's employment, if applicable, or at such earlier time
as is reasonably requested by FairMarket or Executive. For purposes of
determining which of the alternative provisions of Section 3(a) shall apply,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the

4

--------------------------------------------------------------------------------




calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive's residence on the date of termination of Executive's
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon FairMarket and Executive.

        4.    CONFIDENTIAL INFORMATION, NONCOMPETITION AND INTELLECTUAL
PROPERTY.    This Agreement incorporates by reference the terms of the Employee
Agreement Regarding Inventions, Confidentiality and Non-Competition dated as
of                        , 200    (the "Inventions, Confidentiality and
Non-Competition Agreement") and Executive's obligations contained therein apply
both during and following the termination of Executive's employment. In
addition, and without limiting the obligations of Executive set forth in the
Inventions, Confidentiality and Non-Competition Agreement, Executive agrees as
follows:

        a.    CONFIDENTIAL INFORMATION.    As used in this Agreement,
"Confidential Information" means information belonging to FairMarket and its
affiliates which is of value to FairMarket in the course of conducting its
business and the disclosure of which could result in a competitive or other
disadvantage to FairMarket. Confidential Information includes, without
limitation, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of FairMarket. Confidential
Information includes information developed by Executive in the course of
Executive's employment by FairMarket, as well as other information to which
Executive may have access in connection with Executive's employment.
Confidential Information also includes the confidential information of others
with which FairMarket or any of its affiliates has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of Executive's duties
under this Section 4.

        b.    CONFIDENTIALITY.    Executive understands and agrees that
Executive's employment creates a relationship of confidence and trust between
Executive and FairMarket with respect to all Confidential Information. At all
times, both during Executive's employment with FairMarket and after its
termination, Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the prior written consent of FairMarket, except as necessary in the
ordinary course of performing Executive's duties to FairMarket.

        c.    DOCUMENTS, RECORDS, ETC.    All documents, records, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by FairMarket or any of its
affiliates or are produced by Executive in connection with Executive's
employment will be and remain the sole property of FairMarket. Executive will
return to FairMarket all such materials and property as and when requested by
FairMarket. In any event, Executive will return all such materials and property
immediately upon termination of Executive's employment for any reason. Executive
will not retain with Executive any such material or property or any copies
thereof after such termination.

        d.    NONCOMPETITION AND NONSOLICITATION.    During the term of
Executive's employment with FairMarket and for one (1) year thereafter,
Executive: (i) will not, directly or indirectly, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise, engage,
participate or invest in any Competing Business (as defined below); (ii) will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
or cease a consulting

5

--------------------------------------------------------------------------------

relationship with FairMarket or any of its affiliates (other than terminations
of employment of subordinate employees and terminations of consulting
relationships undertaken in the ordinary course of Executive's employment with
FairMarket); and (iii) will refrain from soliciting or encouraging any customer
or supplier to terminate or otherwise modify adversely its business relationship
with FairMarket or any of its affiliates. Executive understands that the
restrictions set forth in this Section 4(d) are intended to protect FairMarket's
interest in its Confidential Information and established employee, consultant,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term "Competing Business" shall mean a business conducted
anywhere in the world which is competitive with any business which FairMarket or
any of its affiliates conducts or proposes to conduct at any time during the
employment of Executive. Executive acknowledges that the business of FairMarket
and its affiliates is international in scope. Notwithstanding the foregoing,
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business.

        e.    INJUNCTION.    Executive agrees that it would be difficult to
measure any damages caused to FairMarket which might result from any breach by
Executive of the promises set forth in this Section 4 or in the Confidentiality,
Inventions and Non-Competition Agreement, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, Executive agrees
that if Executive breaches, or proposes to breach, any portion of this Agreement
or the Confidentiality, Inventions and Non-Competition Agreement, FairMarket
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to FairMarket.

        5.    NONDISPARAGEMENT.    Executive agrees not to make any statements
that disparage or otherwise criticize FairMarket or any of its affiliates,
products, services, employees, officers or directors following the termination
of employment. Notwithstanding the foregoing, statements made in the course of
sworn testimony in legal proceedings or other statements required by law shall
not be subject to this Section 5.

        6.    LITIGATION AND REGULATORY COOPERATION.    During and after
Executive's employment, Executive shall cooperate fully with FairMarket and its
affiliates in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of
FairMarket or any of its affiliates which relate to events or occurrences that
transpired while Executive was employed by FairMarket. Executive's full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial, to act as a witness on behalf of FairMarket, and if called to testify, to
testify truthfully and in good faith about events that happened during
Executive's employment. During and after Executive's employment, Executive also
shall cooperate fully with FairMarket in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by FairMarket. FairMarket shall make reasonable efforts
to schedule any cooperation required pursuant to this Section 6 at such times
that will not unreasonably interfere with Executive's search for other
employment or performance of other employment services. FairMarket shall
(a) reimburse Executive for reasonable expenses incurred by Executive in
connection with Executive's performance of obligations pursuant to this
Section 6 based on the standards and procedures applicable to expense
reimbursement for FairMarket's employees and (b) compensate Executive for any
required cooperation pursuant to this Section 6 by paying Executive for
Executive's time at an hourly rate of 125% of Executive's final annual base
salary rate when last employed by FairMarket divided by 2,080, provided that
FairMarket shall not be obligated to pay for any of Executive's time spent
testifying or that otherwise could have been required to be expended pursuant to
a subpoena.

6

--------------------------------------------------------------------------------


        7.    WITHHOLDING.    All payments made by FairMarket under this
Agreement shall be reduced by any tax or other amounts that FairMarket
reasonably determines to be required to be withheld under applicable law.

        8.    CONSENT TO JURISDICTION.    To the extent that any court action is
permitted consistent with or to enforce this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, Executive
(a) submits to the personal jurisdiction of such courts, (b) consents to service
of process and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

        9.    INTEGRATION.    This Agreement and the Inventions, Confidentiality
and Non-Competition Agreement, which is incorporated by reference herein,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements between the parties with
respect to such or any related subject matter.

        10.  ASSIGNMENT; SUCCESSORS AND ASSIGNS, ETC.    Neither FairMarket nor
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that FairMarket may assign its rights under this Agreement
without the consent of Executive in the event that FairMarket shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon FairMarket and Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

        11.  ENFORCEABILITY.    If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

        12.  ARBITRATION OF DISPUTES.    Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
Executive's employment or the termination of that employment during a Change of
Control Period (including, without limitation, any claims of unlawful employment
discrimination whether based on age or otherwise) shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association ("AAA") in Boston, Massachusetts in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of arbitrators.
In the event that any person or entity other than Executive or FairMarket may be
a party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity's
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 12 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 12 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 12.

        13.  WAIVER.    No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not

7

--------------------------------------------------------------------------------


prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

        14.  NOTICES.    Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight mail service or by
registered or certified mail, postage prepaid, return receipt requested, to
Executive at the last address Executive has filed in writing with FairMarket or,
in the case of FairMarket, at its headquarters office, attention of the Chief
Financial Officer, and shall be effective on the earliest of the date of actual
receipt, deposit at the address for delivery or postal notice of the
availability of the communication.

        15.  AMENDMENT.    This Agreement may be amended or modified only by a
written instrument signed by Executive and by a duly authorized representative
of FairMarket.

        16.  GOVERNING LAW.    This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles of
such Commonwealth.

        17.  COUNTERPARTS.    This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

        IN WITNESS WHEREOF, this Agreement has been executed as a sealed
instrument by FairMarket, by its duly authorized officer, and by Executive, as
of the Effective Date.

    FAIRMARKET, INC.
 
 
By:
 
/s/  RORY J. COWAN      

--------------------------------------------------------------------------------

Name: Rory J. Cowan
Title: Director
 
 
 
 
/s/  NANDA KRISH      

--------------------------------------------------------------------------------

Nanda Krish

8

--------------------------------------------------------------------------------




Appendix A

GENERAL RELEASE OF CLAIMS


        In exchange for and as a condition to those promises of FairMarket, Inc.
("FairMarket") in the Agreement Concerning Termination of Employment, Severance
Pay and Related Matters between FairMarket and me (the "Agreement") that are
subject to my agreement to a General Release, I agree as follows:

        I hereby irrevocably and unconditionally release, acquit and forever
discharge FairMarket, its predecessors, successors, affiliates, other related
entities and assigns, and the directors, officers, employees, shareholders and
representatives of any of the foregoing, and any persons acting on behalf or
through any of the foregoing (any and all of whom or which are hereinafter
referred to as the "Company"), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys' fees and costs actually incurred), of any nature
whatsoever, known or unknown (collectively, "Claims"), that I now have, own or
hold, or claim to have, own or hold, or that I at any time had, owned or held,
or claimed to have had, owned or held against the Company. This General Release
of Claims includes, without implication of limitation, the complete release of
all Claims of breach of express or implied contract, including, without
limitation, all Claims arising from any employment offer letter from the
Company; all Claims of wrongful termination of employment whether in contract or
tort; all Claims based on actions or omissions leading to this General Release
of Claims; all Claims of intentional, reckless or negligent infliction of
emotional distress; all Claims of breach of any express or implied covenant of
employment, including the covenant of good faith and fair dealing; all Claims of
interference with contractual or advantageous relations, whether those relations
are prospective or existing; all Claims of deceit or misrepresentation; all
Claims of discrimination under state or federal law, including, without
implication of limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 2000e ET SEQ., as amended, the Age Discrimination in Employment Act of
1967, 29 U.S.C. Section 621 ET SEQ., as amended, and Chapter 151B of the
Massachusetts General Laws; all Claims of defamation or damage to reputation;
all Claims for reinstatement; all Claims for punitive or emotional distress
damages; all Claims for wages, bonuses, severance, back or front pay or other
forms of compensation; and all Claims for attorneys' fees and costs. This
General Release of Claims shall not be construed to include a release of Claims
that arise from the Company's obligations under the Agreement.

        I acknowledge that I have been advised to consult with an attorney
before signing this General Release.

        I FURTHER UNDERSTAND THAT I HAVE BEEN GIVEN AN ADEQUATE OPPORTUNITY, IF
I SO DESIRED, TO CONSIDER THIS GENERAL RELEASE FOR UP TO TWENTY-ONE (21) DAYS
BEFORE DECIDING WHETHER TO SIGN IT. IF I SIGNED THIS GENERAL RELEASE BEFORE THE
EXPIRATION OF THAT TWENTY-ONE (21) DAY PERIOD, I ACKNOWLEDGE THAT SUCH DECISION
WAS ENTIRELY VOLUNTARY UNDERSTAND THAT FOR A PERIOD OF SEVEN (7) DAYS AFTER I
EXECUTE THIS GENERAL RELEASE I HAVE THE RIGHT TO REVOKE IT BY A WRITTEN NOTICE
TO BE RECEIVED BY THE DIRECTOR, HUMAN RESOURCES OF FAIRMARKET BY THE END OF THAT
PERIOD. I ALSO UNDERSTAND THAT THIS GENERAL RELEASE SHALL NOT BE EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF THAT PERIOD.

        Notwithstanding the foregoing, I agree that nothing in this General
Release of Claims is intended to affect any of my obligations that continue
after the termination of my employment contained in the Agreement or in any
written agreement entered into between FairMarket and myself with respect to
confidentiality, ownership of inventions, non-competition and/or
non-solicitation.

9

--------------------------------------------------------------------------------


        I represent and agree that I have carefully read and fully understand
all of the provisions of this General Release and that I am voluntarily agreeing
to such provisions.

   

--------------------------------------------------------------------------------

Nanda Krish
Date:

10

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT CONCERNING TERMINATION OF EMPLOYMENT, SEVERANCE PAY AND RELATED
MATTERS
Appendix A GENERAL RELEASE OF CLAIMS
